IN THE
                        TENTH COURT OF APPEALS



                               No. 10-17-00076-CR

                          IN RE KELSEY JO LACKEY


                               Original Proceeding



                         MEMORANDUM OPINION

      Relator’s petition for writ of mandamus is denied. The Motion for Emergency

Relief Pending Mandamus is dismissed as moot.



                                              AL SCOGGINS
                                              Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
(Chief Justice Gray dissents with a note)*
Petition denied; motion dismissed
Opinion delivered and filed March 20, 2017
[OT06]

      *Chief Justice Gray dissents without a separate opinion